976 F.2d 1445
298 U.S.App.D.C. 141
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Rodney F. STICH, Appellant,v.UNITED STATES of America, et al.Rodney F. STICH, Appellant,v.UNITED STATES of America, et al.
Nos. 91-5432, 91-5433.
United States Court of Appeals, District of Columbia Circuit.
Sept. 11, 1992.Rehearing En Banc Denied Oct. 16, 1992.

Before BUCKLEY, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the court's order to show cause filed July 6, 1992, and the response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the district court orders filed September 23 and 30, 1991, be summarily affirmed substantially for the reasons stated therein.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.   The Clerk is further directed to file a copy of this order in Nos. 91-5432 and 91-5433.